          Case 1:18-cr-00661-PGG Document 105 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                     ORDER
             - against -
                                                                 18 Cr. 601 (PGG)
ADOLFO VILLALONA and ARMANDO
JOSE JARQUIN RICO,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference currently scheduled for June 15, 2020

for defendant Villalona is adjourned to August 14, 2020 at 2:45 p.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

               Upon the application of the United States of America, by and through Assistant

United States Attorney Louis Pellegrino, and with the consent of defendant Villalona, by and

through counsel, Tony Ricco, it is hereby ORDERED that the time from June 15, 2020 through

August 14, 2020 is excluded under the Speedy Trial Act, Title 18, United States Code, Section

3161(h)(7)(A). The Court finds that the granting of such a continuance serves the ends of justice

and outweighs the best interests of the public and the defendant in a speedy trial, because it will

allow the parties time to engage in further discussions concerning a possible disposition of this

matter.

               It is further ORDERED that the June 15, 2020 status conference for defendant

Rico is adjourned sine die.

Dated: New York, New York
       June 10, 2020
